DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Chinese Application No. 201910784382.4, filed on August 23, 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11171732 (“Iyer”), as reasoned below:
(a) Claim 1 of Application is rejected over Claim 1 of the U.S. Patent.
(b) Claim 2 of Application is rejected over Claim 2 of the U.S. Patent.
(c) Claim 3 of Application is rejected over Claim 1 of the U.S. Patent.
(d) Claim 4 of Application is rejected over Claim 1 of the U.S. Patent.
(e) Claim 5 of Application is rejected over Claim 5 of the U.S. Patent, or over Claim 6 of the U.S. Patent.
(f) Claim 6 of Application is rejected over Claim 2, in view of Claim 8 of the U.S. Patent.
(g) Claim 7 of Application is rejected over Claim 7 of the U.S. Patent.
(h) Claim 8 of Application is rejected over Claim 8 of the U.S. Patent.
(i) Claim 9 of Application is rejected over Claim 9 of the U.S. Patent.
(j) Claim 10 of Application is rejected over Claim 10 of the U.S. Patent.
(k) Claim 11 of Application is rejected over Claim 9, in view of Claim 11 of the U.S. Patent.
(l) Claim 12 of Application is rejected over Claim 12 of the U.S. Patent.
(m) Claim 13 of Application is rejected over Claim 13 of the U.S. Patent.
(n) Claim 15 of Application is rejected over Claim 14 of the U.S. Patent, or over Claim 15 of the U.S. Patent.
(o) Claim 16 of Application is rejected over Claim 16 of the U.S. Patent.
(p) Claim 17 of Application is rejected over in view of Claim 1 of the U.S. Patent.
(q) Claim 18 of Application is rejected over Claim 1 of the U.S. Patent.
(r) Claim 19 of Application is rejected over Claim 2, in view of Claim 8 of the U.S. Patent.
(s) Claim 20 of Application is rejected over Claim 7 of the U.S. Patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison and reasoning:

Instant Application 
Iyer (US 11171732)
Claim 1.
A method, comprising: clocking, using a first clock, a datapath of an Ethernet physical layer at a first clock rate; and clocking, using a second clock generated based on the first clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is substantially equal to a bit rate of the first interface.
Claim 1. 
A method, comprising: generating a clock; generating a divided clock responsive to the clock; clocking, using the clock, a datapath of an Ethernet physical layer at a first clock rate; clocking, using the divided clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is substantially equal to a bit rate of the first interface; and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer.
Claim 2.
The method of claim 1, further comprising generating the first clock via a crystal oscillator
Claim 2
The method of claim 1, wherein generating the clock at a first frequency comprises generating the clock at the first frequency at a crystal oscillator
Claim 3.
The method of claim 1, further comprising generating a divided clock responsive to the first clock
Claim 1.
A method, comprising: generating a clock; generating a divided clock responsive to the clock; clocking, using the clock, a datapath of an Ethernet physical layer at a first clock rate; clocking, using the divided clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is substantially equal to a bit rate of the first interface; and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer.
Claim 4.
The method of claim 3, wherein clocking the first interface at the second clock rate that is substantially equal to a bit rate of the first interface comprises clocking, using the divided clock, the first interface at the second clock rate
Claim 1.
A method, comprising: generating a clock; generating a divided clock responsive to the clock; clocking, using the clock, a datapath of an Ethernet physical layer at a first clock rate; clocking, using the divided clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is substantially equal to a bit rate of the first interface; and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer.
Claim 5.
The method of claim 1, wherein the second clock rate is either substantially 5 megahertz or substantially 2.5 megahertz and the first clock rate is substantially 25 megahert
Claim 5.
The method of claim 1, wherein the second clock rate is substantially 5 megahertz and the first clock rate is substantially 25 megahertz

Claim 6.
The method of claim 1, wherein the second clock rate is substantially 2.5 megahertz and the first clock rate is substantially 25 megahertz
Claim 6.
The method of claim 1, wherein clocking using the second clock comprises clocking using the second clock that has a frequency that is associated with lower electromagnetic emissions (EME) than a frequency of the first clock
Claim 2.
The method of claim 1, wherein generating the clock at a first frequency comprises generating the clock at the first frequency at a crystal oscillator.

Claim 8.
The method of claim 1, further comprising choosing the second clock rate of the first interface responsive to an electromagnetic emissions (EME) limit
Claim 7.
The method of claim 1, further comprising crossing over from a first clock domain to a second clock domain at the datapath, wherein the first clock domain is associated with the first clock rate and the second clock domain is associated with the second clock rate
Claim 7.
The method of claim 1, further comprising crossing over from a first clock domain to a second clock domain at the datapath, wherein the first clock domain is associated with the first clock rate and the second clock domain is associated with the second clock rate.
Claim 8.
The method of claim 1, further comprising choosing the second clock rate of the first interface responsive to an electromagnetic emissions (EME) limit
Claim 8.
The method of claim 1, further comprising choosing the second clock rate of the first interface responsive to an electromagnetic emissions (EME) limit
Claim 9.
A system, comprising: a datapath of an Ethernet physical layer, the datapath configured for a first clock rate; and a first interface for operatively coupling the Ethernet physical layer to an Ethernet link layer, the first interface configured for a second clock rate that is substantially equal to a bit rate of the first interface
Claim 9.
A system, comprising: a datapath of an Ethernet physical layer, the datapath configured for a first clock rate; and a first interface for operatively coupling the Ethernet physical layer to an Ethernet link layer, the first interface configured for a second clock rate that is substantially equal to a bit rate of the first interface
Claim 10.
The system of claim 9, wherein the datapath comprises a clock and data recovery circuitry
Claim 10.
The system of claim 9, wherein the datapath comprises a clock and data recovery circuitry
Claim 11.
The system of claim 9, further comprising a clocking interface configured to provide a divided clock responsive to a clock corresponding to the first clock rate
Claim 9.
A system, comprising: a datapath of an Ethernet physical layer, the datapath configured for a first clock rate; and a first interface for operatively coupling the Ethernet physical layer to an Ethernet link layer, the first interface configured for a second clock rate that is substantially equal to a bit rate of the first interface.

Claim 11.
The system of claim 9, further comprising a clocking interface configured to provide a divided clock responsive to the clock.
Claim 12.
The system of claim 11, wherein the datapath is configured to cross over from a first clock domain to a second clock domain responsive to one or more control signals received from the clocking interface
Claim 12.
The system of claim 11, wherein the datapath is configured to cross over from a first clock domain to a second clock domain responsive to one or more control signals received from the clocking interface
Claim 13.
The system of claim 12, wherein the first clock domain is associated with the first clock rate and the second clock domain is associated with the second clock rate
Claim 13.
The system of claim 12, wherein the first clock domain is associated with the first clock rate and the second clock domain is associated with the second clock rate
Claim 15.
The system of claim 9, wherein the second clock rate is either substantially 5 megahertz or substantially 2.5 megahertz and the first clock rate is substantially 25 megahertz
Claim 14.
The system of claim 9, wherein the second clock rate is substantially 5 megahertz and the first clock rate is substantially 25 megahertz.

Claim 15. 
The system of claim 9, wherein the second clock rate is substantially 2.5 megahertz and the first clock rate is substantially 25 megahertz
Claim 16.
The system of claim 9, wherein the first interface comprises one or more outputs, and an output of the one or more outputs is assigned to a signal for non-exclusive collision avoidance signaling.  

Claim 16.
The system of claim 9, wherein the first interface comprises one or more outputs, and an output of the one or more outputs is assigned to a signal for non-exclusive collision avoidance signaling
Claim 17.
A method, comprising: clocking a datapath of an Ethernet physical layer at a first clock rate; and clocking a first interface at a second clock rate that is substantially equal to a bit rate of the first interface, the first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer.
Claim 1.
A method, comprising: generating a clock; clocking, using the clock, a datapath of an Ethernet physical layer at a first clock rate; clocking, using the clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is equal to or less than a bit rate of the first interface; and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer
Claim 18.
The method of claim 17, further comprising: generating a first clock having the first clock rate; and generating, responsive to the first clock, a second clock having the second clock rate
Claim 1.
A method, comprising: generating a clock; clocking, using the clock, a datapath of an Ethernet physical layer at a first clock rate; clocking, using the clock, a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, wherein clocking the first interface comprises clocking the first interface at a second clock rate that is equal to or less than a bit rate of the first interface; and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer
Claim 19.
The method of claim 18, further comprising selecting a frequency of the second clock responsive to an electromagnetic emissions (EME) limit
Claim 2.
The method of claim 1, wherein generating the clock at a first frequency comprises generating the clock at the first frequency at a crystal oscillator.

Claim 8.
The method of claim 1, further comprising choosing the second clock rate of the first interface responsive to an electromagnetic emissions (EME) limit
Claim 20.
The method of claim 18, further comprising providing information about the second clock to the datapath.
Claim 7.
The method of claim 1, further comprising crossing over from a first clock domain to a second clock domain at the datapath, wherein the first clock domain is associated with the first clock rate and the second clock domain is associated with the second clock rate.



Allowable Subject Matter
Claims 1-20 are objected to as being allowable if the above double-patenting issue is resolved.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1, the prior art of record teaches generating a clock, using the clock for clocking a datapath of an Ethernet physical layer at a first clock rate and a first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, and synchronizing the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface at the Ethernet link layer, as may be seen in Deng et al, U.S. Patent Application Publication No. 20080159330 A1 (e.g., ¶ [0015] [0016]).
The prior art of record teaches clocking the first interface at a second clock rate that is less than a bit rate of the first interface and generating a divided clock responsive to the clock, as may be seen in Lu et al, U.S. Patent Application Publication No. US 20130229926 A1 (e.g., FIGS. 1-3; ¶ [0021]).
The prior art of record teaches a first clock rate equivalent to a first bit rate, as may be seen in Babitch et al, U.S. Patent Application Publication No. 20150124797 A1 (e.g., ¶ [0028]) and a divided clock to produce a clock rate equal to a bit rate, as may be seen in Knapp et al, U.S. Patent Application Publication No. 20110063214 A1 (e.g., ¶ [0450]).
However, the prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations wherein clocking the first interface comprises clocking the first interface at a second clock rate that is substantially equal to a bit rate of the first interface.
Claims 2-8, dependent from claim 1, are also allowed. 
Regarding independent Claim 9, the prior art of record teaches a system comprising a datapath of an Ethernet physical layer, the datapath configured for a first clock rate, a first interface for operatively coupling the Ethernet physical layer to an Ethernet link layer, a clock generator configured to generate a clock for clocking the datapath and for clocking the first interface, and a harmonizing layer of the Ethernet link layer, the harmonizing layer configured to synchronize the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface, and a harmonizing layer of the Ethernet link layer, the harmonizing layer configured to synchronize the bit rate and the clock rate of the first interface with a bit rate and a clock rate of a second interface, by adjusting the extracted clock according to local clock and taking the adjusted clock as transmit clock of the Ethernet device.  These teachings may be seen in Deng, above (e.g., ¶ [0015] [0016]).
The prior art of record teaches the first interface configured for a second clock rate that is less than a bit rate of the first interface, as may be seen in Lu above  (e.g., FIGS. 1-3; ¶ [0021]).
However, the prior art of record fails to teach individually or in combination, or render obvious the limitation the first interface configured for a second clock rate that is substantially equal to a bit rate of the first interface.
Claims 10-16, dependent from claim 9, are also allowed.
Regarding independent Claim 17, the prior art of record teaches clocking a datapath of an Ethernet physical layer at a first clock rate, the first interface for operatively coupling the Ethernet physical layer with an Ethernet link layer, as may be seen in Deng, above (e.g., ¶ [0015] [0016]).
The prior art of record teaches clocking the first interface at a second clock rate that is less than a bit rate of the first interface and generating a divided clock responsive to the clock, as may be seen in Lu, above (e.g., FIGS. 1-3; ¶ [0021]).
The prior art of record teaches a first clock rate equivalent to a first bit rate, as may be seen in Babitch, above (e.g., ¶ [0028]) and a divided clock to produce a clock rate equal to a bit rate, as may be seen in Knapp, above (e.g., ¶ [0450]).
However, the prior art of record fails to teach individually or in combination, or render obvious the limitation clocking a first interface at a second clock rate that is substantially equal to a bit rate of the first interface.
Claims 18-20, dependent from claim 17, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471